SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras concludes sale transaction of its stake in BC-10 Rio de Janeiro, December 30 th , 2013 – Petróleo Brasileiro S.A. – Petrobras concluded this Monday (December 30 th , 2013) the sale of its 35% stake in the offshore project Parque das Conchas (BC-10) for US$ 1.636 billion. In August 2013, Petrobras signed an agreement to sell its 35% stake in the block, subject to governmental approvals and the exercise of the preemptive rights of the partners. Shell and ONGC Videsh exercised their preemptive rights to acquire 23% and 12% stake, respectively. After the approval of the Brazilian National Agency of Petroleum, Natural Gas and Biofuels, which occurred on December 18 th , the sale to the partners was concluded in December 30 th , 2013. In 2013, the contribution of BC-10 for Petrobras average oil production volume was 8.6 thousand barrels of oil per day (bpd). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
